 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   MICHAEL T. TORRES,                                   Case No. 1:19-cv-00067-SAB

12                   Plaintiff,                           ORDER RE STIPULATION FOR AN
                                                          EXTENSION OF TIME FOR DEFENDANT
13           v.                                           TO FILE RESPONSIVE BRIEF

14   COMMISSIONER OF SOCIAL SECURITY,                     (ECF No. 24)

15                   Defendant.

16

17          On November 4, 2019, a stipulation was filed for an extension of time for Defendant to

18 file a responsive brief. (ECF No. 24.)

19          Based on the parties’ stipulation, IT IS HEREBY ORDERED that:

20          1.      Defendant’s response shall be filed on or before December 11, 2019; and

21          2.      Plaintiff’s reply, if any, shall be filed on or before December 26, 2019.

22
     IT IS SO ORDERED.
23

24 Dated:        November 5, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                      1
